Citation Nr: 0716529	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-36 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel







INTRODUCTION

The veteran had active military service from March 1954 to 
March 1957.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Providence, 
Rhode Island, which granted service connection for 
lumbosacral strain, with a 10 percent rating -- retroactively 
effective from April 17, 1991.        The veteran appealed 
for a higher initial evaluation.  See Fenderson v. West,                
12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at others).  

Then in its September 2002 decision, the RO awarded a higher 
20 percent rating,   as of the original date of service 
connection.  Since this incremental increase in disability 
compensation nonetheless did not award the highest possible 
schedular rating, nor did the veteran indicate satisfaction 
with it, the claim for a still higher rating remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The veteran also previously appealed from a November 2005 
rating decision            that denied a claim for a 
total disability rating based on individual unemployability 
(TDIU).  However, through correspondence received at the 
Board in June 2006,         he withdrew the appeal concerning 
the issue of a TDIU -- therefore, that claim           is no 
longer before the Board.  See 38 C.F.R. § 20.204 (2006).     


FINDINGS OF FACT

1.	The RO has fulfilled its duty to assist the veteran in 
obtaining evidence pertaining to the claim on appeal.  
Additionally, he has received comprehensive notice as to the 
evidence required to substantiate the claim, including an 
explanation of whose responsibility -- his or VA's, it was to 
obtain that evidence and information.

2.	Since the April 17, 1991 effective date of service 
connection, the veteran's lumbosacral strain has involved, at 
worst, symptoms of muscle spasm on extreme forward bending, 
and loss of lateral spine motion in a standing position.  
Regarding limitation of motion attributable to his condition, 
this has been mild to moderate         in degree.  There is 
no higher available schedular rating under the post-September 
26, 2003 criteria for limitation of motion, involving 
application of the General Rating Formula.  

3.	While there is some indication of lumbar disc involvement, 
in the event that a diagnosis of intervertebral disc syndrome 
(IVDS) were warranted, this condition  did not become severe 
in its extent.  Nor are there any incapacitating episodes 
related to that condition, or neurological manifestations 
that warrant additional evaluation in combination with that 
assigned for orthopedic impairment.  


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 20 
percent for lumbosacral strain.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, 
Diagnostic Codes (DCs) 5292, 5295 (as in effect prior to 
September 26, 2003),  5237 (since September 26, 2003), and 
5293 (as in effect prior to and as of September 23, 2002, and 
then renumbered as Diagnostic Code 5243, effective September 
26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), which held that   the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for a just service-
connected disability) therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide  the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of  the claim as reasonably contemplated by the application.  
This includes notice that  a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that   the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because    the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the Department that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of these requirements for comprehensive VCAA 
notice pertaining   to the specific benefit the claimant 
intends to establish, the RO has undertaken appropriate 
measures to inform the veteran of the significance of the 
VCAA's    duty to notify and assist to the continuing 
development of his claim.  Initially, through the issuance of 
May 2002 and December 2003 VCAA notice letters,                
as well as the November 1996 statement of the case (SOC) and 
subsequent supplemental SOCs (SSOCs), the criteria for 
content-specific notice have effectively been met. 

In the May 2002 notice letter, the veteran was informed of 
the recent enactment     of the VCAA, but since it proceeded 
to discuss the requirements for service connection rather 
than an increased rating claim, the subsequent correspondence 
issued in December 2003 was the most relevant to his claim.  
This letter informed the veteran as to the general type of 
evidence necessary to substantiate this claim -- namely, that 
which demonstrated that the condition at issue had undergone 
an increase in severity.  The November 1996 SOC set forth 
citation to and explanation of the relevant diagnostic codes, 
and later SSOCs also cited the revised versions    of the 
rating criteria for orthopedic disorders of the spine.  
Additionally,                 the December 2003 notice letter 
explained the mutual responsibility between VA and the 
veteran himself to obtain further evidence relevant to the 
disposition of     his claim -- including that VA would 
undertake reasonable measures to assist        in obtaining 
further VA medical records, private treatment records, and 
other Federal records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). Enclosed was a copy of VA Form 21-
4142 (medical authorization and release form) upon which he 
could identify further sources of evidence from private 
treatment sources.  Based upon the above, the first three 
requirements for claim-specific notice as defined in the 
Pelegrini II decision were satisfied.

This notwithstanding, none of the above notice documents 
included the specific language of the "fourth element" 
mentioned above.  However, the veteran has received 
sufficient explanation as to how to provide further relevant 
evidence,          such that the intended purpose of this 
final element of VCAA notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the relevant notice information did not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence pertaining 
to his claims.            The May 2002 VCAA letter requested 
that the veteran inform the RO about any additional 
information or evidence that he wanted it to attempt to 
obtain on his behalf, or that he himself retained in his 
possession.  So a more generalized           request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also Mayfield, 
19 Vet. App. at 128, reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006). 

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, through correspondence from the RO dated in 
May 2006 sent primarily for the purpose of notifying him of 
the certification of his case to           the Board, but 
that also informing him of the recent holding in the 
Dingess/Hartman decision.  He has therefore received detailed 
notice concerning both the disability rating and effective 
date elements of his claim.

In addition to these considerations as to the content of the 
notice provided, there is also the requirement that the 
relevant notice information must also have been issued to the 
veteran in a timely manner.  The Court in Pelegrini II 
prescribed as the    legal definition of timely notice the 
sequence of events whereby VCAA notice            is provided 
in advance of the initial adjudication of the claim on 
appeal.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  In this instance, the March 1996 RO rating 
decision on appeal provided for the original award of service 
connection for the present disability under consideration.  A 
November 1996 SOC                    then adjudicated and 
denied his claim on the downstream issue of an initial 
compensable rating for his back condition.  However, the VCAA 
had not yet been enacted at the time of the initial grant of 
service connection, or the subsequent SOC. The RO obviously 
could not have been expected to comply with a law that did 
not yet exist.  Moreover, in Dingess, the Court clarified 
that in these type situations - that is, where the claim 
arose in the context of the veteran trying to establish his 
entitlement to service connection, and this benefit since has 
been granted and a disability rating and effective date 
assigned, his claim has been more than substantiated, it is 
has been proven.  And when a claim has been proven,                    
the purpose of § 5103(a) has been satisfied and notice under 
its provision                    no longer applicable.  See, 
too, Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007). 

In any event, while additional VCAA notice pertaining to the 
veteran's claim for         an increased initial rating was 
not required, it warrants mention that the RO has nonetheless 
taken sufficient measures to assist with the development of 
the claim, such that any defect in the timing of the notice 
did not have any detrimental impact upon the continuing 
adjudication of it.  Following the issuance of the most 
recent VCAA notice correspondence in December 2003, the 
veteran had more than ample opportunity to respond in advance 
of the November 2005 SSOC continuing the denial of his claim, 
and May 2006 recertification of this case to the Board.     
During this timeframe, the veteran twice underwent VA 
examination concerning  the present severity of his medical 
conditions, and further records of private chiropractic 
treatment were obtained.  There is no indication from the 
veteran himself, nor does the record otherwise suggest, that 
there is any additional relevant evidence that has not yet 
been obtained.  

Also, timing of the May 2006 correspondence informing the 
veteran of the holding in the Dingess/Hartman decision did 
not result in any identifiable detrimental impact upon the 
continuing adjudication of the veteran's claim for an 
increased rating.  Following notification through that letter 
that he could submit any pertinent additional evidence 
directly to the Board, he has not provided or identified 
further evidence.  The Court held in Prickett v. Nicholson, 
20 Vet. App. 370 (2006) as a general matter that 
notwithstanding an initial error in timing of notice, the 
issuance of a fully compliant VCAA notice followed by 
readjudication of the claim such as through an SOC or SSOC, 
is sufficient to cure this timing defect.  While in a 
footnote to that opinion, the Court commented that a Board 
decision may not constitute proper "readjudication" upon 
issuance of corrective VCAA notice, it was further  suggested 
that failure to submit any additional evidence following 
proper notice may constitute a waiver of readjudication, or 
otherwise render the error harmless.  See Prickett, 20 Vet. 
App. at 377, fn. 2.  Cf. Medrano v. Nicholson,     No. 04-
1009 (U.S. Vet. App. Apr. 23, 2007) (where after VA provides 
a content-compliant VCAA notice (on all requisite notice 
elements)-albeit in an untimely manner-and a claimant 
subsequently informs VA that there is no further evidence to 
submit, the failure by the RO to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication would be no different than the previous 
adjudication).  

For these reasons, the Board finds that, regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield,              19 Vet. App. at 128, reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 537 (2006).  See, also, Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).
  
Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim, including obtaining his VA outpatient and 
hospitalization records over a period of a decade, and 
records of treatment from a private chiropractor.  The RO has 
also arranged for him to undergo numerous   VA examinations 
in connection with the claim on appeal.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  To support his claim, 
the veteran has provided additional records of his 
chiropractic treatment, and various personal statements.  He 
declined the opportunity to testify at a hearing concerning 
his claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.





Governing Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Not all cases will 
show all of the findings  for a specific rating, especially 
in the more fully described grades of disabilities,  but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.   38 C.F.R. §§ 4.7, 
4.21.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994)   (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

As mentioned, when, as here, the veteran timely appeals the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

The veteran presently is in receipt of a 20 percent rating 
for service-connected lumbosacral strain, since the effective 
date service connection was awarded,     under the provisions 
of 38 C.F.R. § 4.71a, DC 5295 (2002), pertaining to that 
condition.  

Considering the relevant rating criteria pertaining to the 
specific disability under consideration, effective September 
26, 2003, VA revised the section of the rating schedule 
that addresses disabilities of the spine.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, 
DCs 5235 to 5243.  

Generally, when a law or regulation changes during the 
pendency of a claim,      VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, 
VA must determine whether applying the new provision to 
claims that were pending when it took effect would produce 
genuinely retroactive effects.  If so, VA ordinarily should 
not apply the new provision to the claim -- however, if 
there are no resulting retroactive effects, VA ordinarily 
must apply the new provision.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  See, too, 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).  The former 
criteria, on the other hand, if more favorable, may be 
applied without any such limitations.

Under the old version of the rating criteria for lumbosacral 
strain, DC 5295 provided for a 10 percent rating for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating was assigned for lumbosacral strain with 
muscle spasm on extreme forward bending, with unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain that included 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces,             or with some of these characteristics 
with abnormal mobility on forced motion.         38 C.F.R. § 
4.71a, DC 5295 (2002).

Also, DC 5292 for limitation of motion of the lumbar spine, 
provided that a               10 percent rating was warranted 
for slight limitation of motion; a 20 percent rating required 
moderate limitation of motion; and a maximum 40 percent 
rating required severe limitation of motion.  See 38 C.F.R. § 
4.71a, DC 5292 (2002).   

Following the September 2003 revision in rating criteria, the 
new diagnostic code that pertained to the evaluation of 
lumbosacral strain was included at DC 5237, and that 
disability is to be rated in accordance with the General 
Rating Formula for Diseases and Injuries of the Spine, which 
became effective in September 26, 2003.

The general rating criteria for the spine are:

        Unfavorable ankylosis of the entire spine 
......................................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ................50 
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar 
spine......................................40 
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine 
...............................................30 
Forward flexion of the thoracolumbar spine greater 
than 30 degrees           but not greater than 60 
degrees; or, forward flexion of the cervical          
spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the 
cervical spine not greater than 170  degrees; or, 
muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis......................................................................20 
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10     

38 C.F.R. § 4.71a.

Also of potential significance to the current claim, are the 
relevant rating criteria  for the evaluation of 
Intervertebral Disc Syndrome.  The criteria for evaluating 
IVDS under 38 C.F.R. § 4.71a, DC 5293 (2002) 
("the old criteria") have changed twice while the veteran's 
claim was pending.  The criteria were first revised effective 
September 23, 2002, codified at 38 C.F.R. § 4.71a, DC 5293 
(2003)        ("the revised criteria").  Subsequently, they 
were revised effective September 26, 2003 -- as part of the 
general revision for the evaluation of musculoskeletal 
disabilities of the spine, at which time the DC was 
renumbered to 5243,        codified at 38 C.F.R. § 4.71a, DC 
5243 (2006) ("the newly revised criteria").

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 10 percent rating is warranted for mild IVDS 
symptoms.  A 20 percent rating is warranted for moderate 
symptoms with recurring attacks.  A 40 percent evaluation 
requires severe symptoms with recurring attacks and 
intermittent relief.  Pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief, 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 
(2002).

As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his service-connected lumbar spine 
disability.  First, this disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or, a rating may be assigned on the basis of 
the total duration of incapacitating episodes.  
Incapacitating episodes are rated as follows:  if there are 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks - a 10 percent rating is 
warranted; if at least    2 weeks but less than 4 weeks - 
a 20 percent rating; if at least 4 weeks but less than 6 
weeks - a 40 percent rating; and if at least 6 weeks during 
the past 12 months -    a 60 percent rating.  Note 1 to the 
revised criteria provides that an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Chronic orthopedic and neurologic manifestations 
means orthopedic and neurologic signs and symptoms resulting 
from IVDS that are present constantly, or nearly so.  

Effective September 26, 2003, the newly revised criteria for 
IVDS, includes the same language from the previously revised 
regulation for rating that disorder based on the number of 
incapacitating episodes.  In addition, though, it provides 
that IVDS also may be rated under the same General Rating 
Formula as set forth above.     

For the thoracolumbar spine, normal range of motion is 
defined as flexion from       0 to 30 degrees; extension from 
0 to 90 degrees; lateral flexion to 30 degrees          in 
either direction; and rotation to 30 degrees in either 
direction.                            See 38 C.F.R. § 4.71a, 
Plate V.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  See 38 
C.F.R. § 4.3.    See also Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) ("the VCAA simply restated what existed 
in section 5107 regarding the benefit-of-the-doubt 
doctrine").

Analysis

In determining the proper disability evaluation for the 
veteran's low back disability since the effective date 
service connection was awarded, it is first essential to 
consider the applicable rating criteria for lumbosacral 
strain, the primary medical manifestation according to the 
evidence (and upon which the RO thus far has rated the 
condition).  The relevant revisions in rating criteria during 
this period warrant analysis, including that existing both 
prior to and since the September 26, 2003 regulatory revision 
pertaining to musculoskeletal disabilities of the spine.  
Additionally, the latter criteria may be applied 
prospectively following the September 2003 revision, if 
warranting a more favorable outcome under the circumstances.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC          3-
2000 (Apr. 10, 2000).

To warrant assignment of a higher initial rating than the 
current 20 percent rating,               for lumbosacral 
strain in and of itself, 38 C.F.R. § 4.71a, DC 5295 would 
require for a 40 percent rating severe impairment, with 
additional symptoms such as listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending (in the standing position) and/or loss of 
lateral motion, and narrowing or irregularity of joint 
spaces.  Provided that the veteran's condition was in the 
alternative rated entirely according to limited motion,               
the former criteria also prescribed a 40 percent rating for 
severe limitation of motion, at DC 5292.  And under the 
revised criteria, DC 5237 (as of September 26, 2003) for 
lumbosacral strain, but also itself premised upon limitation 
of motion of the spine, provides for the next higher rating 
of 40 percent where there is forward flexion of the 
thoracolumbar spine 30 degrees or less, in the absence of 
ankylosis  of the spine.

In regard to the preliminary time period from the April 17, 
1991 effective date          of service connection up until 
September 26, 2003, the first source of any competent 
evidence of record discussing his condition is that of a 
January 1995   VA examination report.  According to this 
examination, the back had normal curvature, without severe 
tenderness or muscle spasm.  Range of motion of              
the spine was forward flexion to 60 degrees, extension to 10 
degrees, lateral rotation 20 degrees bilaterally, and 
rotation 10 degrees bilaterally.  Straight leg raising was 45 
degrees bilaterally.  The diagnosis was status-post 
lumbosacral strain along with complaints of low back pain, 
without radiation, and symptoms that did not interfere with 
ordinary activity, but could be a problem with heavy lifting 
or bending.            Based on the foregoing, there did not 
exist characteristic symptoms of severe lumbosacral strain, 
per DC 5295.  Nor was there severe limitation of motion                
as defined at DC 5292, inasmuch as while extension was 
limited to 10 degrees, movement was substantially retained in 
other measured planes of motion.

Similar findings as to the general severity of the veteran's 
condition were obtained on the next several VA medical 
examinations.  Upon an August 1996 evaluation,            the 
back to examination was grossly normal.  It had a good curve 
with no evidence of bony or muscle tenderness, or spasm.  
Range of motion consisted of forward flexion to 90 degrees, 
extension to 30 degrees, lateral rotation 35 degrees 
bilaterally, and rotation 30 degrees bilaterally all without 
complaints of pain.  Straight leg raising was 90 degrees.  X-
rays showed minimal degenerative joint disease (DJD).

An October 1996 private chiropractor's report during this 
timeframe did note positive straight leg raising test, 
positive Hibb's test, positive Kemp's test,                  
and positive Goldthwaite test, with loss of deep tendon 
reflexes and some muscle weakness.  Also indicated was a 
continuing report of low level pain, with flare-ups during 
heightened levels of physical activity.

On VA examination again, in January 1997, though, a physical 
examination did not reveal any tenderness over the spinous 
processes of the lumbosacral spine, flanks, or sciatic 
notches.  The veteran demonstrated forward flexion to 70 
degrees, extension to 20 degrees, lateral flexion to 20 
degrees bilaterally, lateral rotation     20 degrees 
bilaterally, and rotation 80 degrees bilaterally -- this was 
without evidence of pain on motion, and thus, did not require 
consideration as to whether there was any further 
quantifiable lost motion attributable to functional loss,               
in accordance with the DeLuca v. Brown decision.  See 38 
C.F.R. §§ 4.40, 4.45. Straight leg raising was found  to be 
normal.  Knee jerks, ankle jerks, and Babinski reflexes were 
intact and symmetrical. 

During an August 1998 reexamination, it was determined that 
the back grossly was normal, with good curve, no spasm and no 
tenderness.  Range of motion was forward flexion to 90 
degrees, extension to 25 degrees, lateral rotation 30 
degrees, and rotation 25 degrees, as to which the examiner 
stated were at, or close to, the normal measurements.  
Straight leg raising was easily accomplished to 90 degrees, 
with some reported low back discomfort.  Deep tendon reflexes 
were normal at         the patella and ankles bilaterally.  
X-rays showed minimal narrowing of L5 and S1, and minimal DJD 
in this area.  There was also noted to exist a minimal 
congenital defect at L5 which was of no consequence either 
physiologically or functionally.

On an additional examination in May 2002, there was no 
tenderness over the spinous processes of the lumbosacral 
spine or flank sciatic notches, and straight leg raising was 
normal.  The veteran had forward flexion of the lumbar spine 
to            70 degrees, extension to 10 degrees, and 
rotation to 25 degrees bilaterally.             Knee jerks, 
ankle jerks and Babinski reflexes were intact and 
symmetrical,                 and soft touch, pin and 
vibratory sensation, as well as muscle strength in the            
lower extremities were normal.  The examiner's diagnosis was 
lumbar muscle spasm, and lumbosacral spine arthritis.

In accordance with these symptoms and manifestations of the 
veteran's         service-connected back disability, the 
degree to which this condition is present             is most 
consistent with the currently assigned 20 percent rating.  
The symptoms associated with his diagnosed lumbosacral strain 
were not equivalent to the criteria for severe impairment, 
that would warrant a 40 percent evaluation.  In regard to 
limitation upon motion, this likewise did not amount to a 
severe impairment.     Even when considering that most of the 
above examinations did not directly address whether the 
veteran had any additional loss of degrees of motion 
attributable to functional loss, consistent with the holding 
in Deluca v. Brown, here the objective measurements indicated 
by themselves were not close to what would require a higher 
rating.  And as explained below, more recent examination 
reports that did address Deluca requirements, nonetheless did 
not show significant functional loss. Hence, a higher rating 
than 20 percent is not warranted from the effective date of 
service connection, up until September 26, 2003.

Since the September 2003 change in regulation, the veteran 
has undergone additional examinations, including in January 
2004, at which point in time                he reported 
having had low back pain radiation to both legs, though no 
difficulty standing or walking significant distances.  
Straight leg raising in the sitting position was essentially 
normal, with some discomfort in the low back at full 
extension.    He was capable of flexion to 70 degrees, 
extension to 12 degrees, rotation               34 degrees to 
the right and 36 degrees to the left, and side bending 22 
degrees to  the right and 17 degrees to the left.  He 
complained of mild low back pain while    in a supine 
position at 60 degrees on the right side, and 50 degrees on 
the left (which by all indication would have manifested on 
forward flexion).  Deep tendon reflexes were absent at both 
knees, but normal in the right ankle and diminished in the 
left ankle.  There was slight tenderness to pressure at the 
lumbosacral junction, though no significant pain on pressure 
in the sciatic notches.  X-rays showed a normal lordotic 
curve, with some narrowing of the L5-S1 intervertebral space    
with some irregularity at the posterior aspect of the 
vertebra adjacent to the joint.  He was found to have acute 
and chronic back strain, and DJD.

Prior to further VA evaluation, a September 2005 
chiropractor's report observed that lumbar ranges of motion 
were slightly decreased, with the veteran reporting pain 
during all motion.  Lower extremity dermatomes and deep 
tendon reflexes were normal.  Straight leg raising was 
positive at 45 degrees.  Orthopedic testing revealed positive 
Milgram's test, Kemp's test and Becterew's test.  There were 
suspected spinal subluxations at the L5, L1 and T4 levels.  

On an October 2005 VA medical examination, the veteran 
reported having pain when lifting more than 20 pounds, 
weakness, decreased range of motion, and paresthesia of the 
lower back.  He denied the use of an assistive device such as 
a back brace, cane or walker.  He had forward flexion to 70 
degrees, extension to     20 degrees, lateral rotation 20 
degrees bilaterally and rotation 20 degrees bilaterally, all 
with endpoint pain.  Straight leg raising was to 40 degrees, 
with some pain.      He denied weakness or fatigue, and there 
was no visible incoordination.  An x-ray evaluation showed 
degenerative change to a moderate degree to the lumbar spine, 
most severe at L5-S1, with no fracture seen.  The overall 
impression was lumbosacral strain by history, and 
degenerative disc disease (DDD).

These relevant findings do not establish the requisite level 
of limited forward flexion of the thoracolumbar spine to 30 
degrees, that would otherwise correspond to an increased 
rating based on the revised DC 5237.  There is again, also,                  
no objective basis for an increase in compensation under the 
former rating criteria (in effect prior to September 26, 
2003) -- as such, this criteria would not result in any more 
favorable a case outcome, and do not require application in 
this instance.  With respect to applicable criteria for 
limitation of motion, the most detailed information regarding 
functional loss due to such factors as pain, weakness and 
fatigue, from the October 2005 examination, showed a 
substantial amount of motion retained with only endpoint 
pain.  So a 20 percent evaluation remains the proper level of 
compensation as of the September 2003 revision in rating 
criteria.

Given the diagnoses that have been obtained on several 
instances of degenerative disc disease, and corresponding x-
ray evidence, the rating criteria pertaining to     the 
condition of intervertebral disc syndrome have also been 
taken into consideration.  However, the evidence depicting 
his back disorder does not establish that he has "severe" 
IVDS symptoms with recurring attacks and intermittent relief, 
under the previous DC 5293, either in advance of the first 
revision to that criteria   as of September 23, 2002, or 
since, applying that criteria prospectively.                     
Nor has he demonstrated at any point incapacitating episodes 
with the requisite frequency and severity to warrant a higher 
rating following this regulatory change                  See 
38 C.F.R. § 4.71a, DC 5293 (as in effect as of September 23, 
2002,                and then renumbered as DC 5243, 
effective September 26, 2003).  And there is no indication of 
specific impairment that would necessitate combined rating of 
orthopedic and neurological impairment -- another basis upon 
which IVDS may be evaluated, under the first revised 
criteria.  See 38 C.F.R. § 4.71a, DC 5293 (2003).  

In addition to the foregoing provisions of the VA rating 
schedule, the Board has taken into consideration the 
application of 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But 
the veteran has not shown that his service-connected low back 
disability has caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular rating.  Of particular note, on the subject 
of his occupational capacity, the        October 2005 VA 
examiner expressed the viewpoint that he should be precluded 
from physical employment secondary to constant lower back 
pain, although           not precluded from any type of 
sedentary employment.  Keep in mind also that         
generally, the degrees of disability specified within the 
applicable rating criteria are considered adequate to 
compensate for considerable loss of working time          
from exacerbations or illnesses proportionate to the several 
grades of disability.   See 38 C.F.R. § 4.1.  Nor has the 
condition under review been shown to have necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown,        9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the Board finds that the claim for an initial 
rating higher than            20 percent for the veteran's 
lumbosacral strain must be denied.  It likewise follows that 
no further "staged" ratings are warranted based upon 
incremental changes in the severity of this disorder from the 
effective date of service connection, per the Fenderson 
decision.  The preponderance of the evidence is against the 
veteran's claim for a higher rating, so the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for an initial rating higher than 20 percent for 
lumbosacral strain              is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


